Citation Nr: 0305225	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  99-17 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran has verified active duty from December 1977 to 
December 1983.  His DD-214 also indicated that he had two 
years, six months, and nine days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, in which the veteran's claim for entitlement to 
service connection for hypertension was denied.  


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran's hypertension was present during or otherwise 
related to his service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active military service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1111, 1131, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the reasons set out below, the Board finds that VA's 
duties of notice and assistance have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  The RO sent a letter 
to the veteran in February 2001, which informed him of what 
evidence VA had already received and what evidence the VA 
still needed in order to decide his claim.  It also 
instructed the veteran to complete authorization and consent 
to release information forms in order for VA to be able to 
obtain the veteran's treatment records.    

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the appellant 
has not referenced any evidence not yet obtained that might 
aid his claim or that might be pertinent to the basis for the 
denial of this claim.  The January 2003 supplemental 
statement of the case (SSOC) informed him that, provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claim, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002). Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  
The veteran submitted statements in June 2001 and January 
2003 in which he informed VA that he had no additional 
evidence to submit.  

Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

	II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including hypertension, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The relevant medical evidence here includes service medical 
records (SMR's), private treatment records, and a VA 
examination report.  

The veteran's SMR's showed that he complained of intermittent 
dizziness, weakness, and shortness of breath and that in 
January 1977, the veteran submitted to a five-day blood 
pressure check.  The blood pressure check did not result in a 
diagnosis of hypertension.  

On March 18, 1977, his blood pressure was listed as 150/100; 
on March 23, 1977, it was listed as 136/100.  He had numerous 
other blood pressure readings taken during active service.  
Of the more than twenty other blood pressure readings taken, 
only five contained systolic blood pressure above 140 or 
diastolic blood pressure above 90.  His blood pressure at the 
time of separation from service in December 1983 was 110/62.  
The veteran was not diagnosed with hypertension while in 
service.  

The post-service medical evidence includes outpatient 
treatment records from Southeastern Regional Medical Center 
from September 1995 to May 1998, St. Paul's Medical Clinic 
from March 1996 to December 1998, and Cape Fear Valley 
Medical Center/Cumberland County Hospital System, Inc. from 
July 1996 to September 1996.  In addition, the record 
includes an examination report by the North Carolina 
Department of Health and Human Services, dated March 1999.  

Progress notes from St. Paul's Medical Clinic showed numerous 
blood pressure readings and an assessment of hypertension and 
hyperlipidemia.  Notes indicated that the veteran was placed 
on medication.  A letter dated January 1999 by a physician's 
assistant with St. Paul's Medical Clinic stated that he had 
known the veteran since 1992 and that he has had a history of 
hypertension since that time.  Records from Southeastern 
Regional Medical Center did not show any blood pressure 
readings.  Notes from Cape Fear Valley Medical Center and 
Cumberland County Hospital noted a history of hypertension 
for which he took medication.  A March 1999 examination 
report from the North Carolina Department of Health and Human 
Services diagnosed the veteran with hypertension and coronary 
artery disease.  However, none of the above evidence links 
the veteran's current condition to his active military 
service.                 

As stated previously, the veteran did not receive a diagnosis 
of hypertension while in service.  Moreover, the first 
indication of treatment after service was the January 1999 
letter from a St. Paul's physician's assistant who stated 
that he had known the veteran since 1992 and that he had a 
history of hypertension since that time.  However, there are 
no treatment records for St. Paul's until 1996.  The veteran 
separated from service in December 1983.  This lengthy period 
without treatment of the claimed condition weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The RO sent the veteran a letter dated in 
February 2001 asking him to provide VA with the names and 
addresses of all medical care providers who treated him for 
hypertension between his discharge in December 1983 and March 
1996, however, the veteran did not respond to this request.   

The veteran submitted to a VA medical examination in May 
2002, in which the examiner reviewed the claims file (C-file) 
in conjunction with the examination.  It was noted that the 
veteran stated to the examiner that he had hypertension 
diagnosed in 1978-1979 at Fort Jackson, South Carolina.  Upon 
examination, his blood pressure sitting was 182/112, and 
standing it was 171/102.  The examiner diagnosed the veteran 
with hypertension and coronary artery disease status post 
angioplasty.  

The examiner could not relate the veteran's condition to his 
active military service.  He stated:

The records within the C-file I have 
reviewed show that this patient was 
seen on sick hall a multitude of times 
and had a large number of blood 
pressure checks performed.  I found on 
two occasions blood pressure was 
actually high, one occasion being very 
borderline...Without the obvious records 
showing more episodes of hypertension 
and/or treatment, I do not see a 
relationship of the blood pressure on 
active duty with the hypertension and 
coronary artery disease the patient is 
suffering from now.  It is more 
reasonable that the patient's blood 
pressure on active duty could have been 
elevated because of physical activity 
at the time, but again there was not an 
over abundant number of elevated 
readings while on active duty in the C-
file.  

The Board finds that there is no medical evidence showing 
that there is a nexus between the veteran's hypertension and 
his service.  In fact, the only medical opinion regarding a 
nexus between the veteran's current condition and his 
military service is the above examination report, which did 
not a find a nexus.  The Board further notes that there is no 
diagnosis or manifestation of hypertension within a year of 
separation from service to support a grant of service 
connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  As noted above, there is a long gap of time between 
the veteran's separation from service and the first records 
of a diagnosis of, or treatment for, hypertension.  
Therefore, the Board finds that the veteran's claim must be 
denied.  

The Board has considered the veteran's testimony submitted in 
support of his argument that he has hypertension that should 
be service connected.  His statements are not competent 
evidence of a diagnosis, nor are they competent evidence of a 
nexus between the claimed condition and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim for service 
connection for hypertension must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

